232 F.2d 893
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JORDAN VALLEY COOPERATIVE CREAMERY, Respondent.
No. 12696.
United States Court of Appeals Sixth Circuit.
April 27, 1956.

Marcel Mallet-Prevost, Washington, D.C., for petitioner.
Wm. T. Downs, East Jordan, Mich., Earl R. Boonstra, Detroit, Mich., for respondent.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This case was heard upon the briefs, records, and oral argument of counsel.  While other inferences could have been made, the Board's findings are reasonable inferences based upon substantial evidence on the whole record.  The Board's order was a reasonable exercise of its powers, and it is therefore ordered that the order be, and it hereby is enforced.